ZIMMERMAN, Justice
(concurring and dissenting):
I concur in all of Justice Howe’s opinion except for that portion suggesting that defendant's convictions of forcible sodomy and forcible sexual abuse should be vacated. I would affirm all defendant’s convictions.
Justice Howe would void the convictions on two of the three lesser included charges by raising an argument never advanced by defendant on appeal — that the written inquiry from the jury and the answer thereto were not included in the record, as required by Utah Rule of Criminal Procedure 17(m). Utah Code Ann. § 77-35-17(m) (1982). Even if it were error not to include the question and answer in the record, I can see no reason why we should reach out to raise this issue. As explained below, Thompson’s counsel apparently made a calculated choice in waiving any right his client had to be convicted on only one lesser included offense; that choice appears to have redounded to his client's benefit. I see no reason to now permit him to attack the trial court’s action taken as a result of his choice.
According to the prosecutor, when the jury was deliberating, it asked the court if it could find the defendant guilty of more than one of the lesser included offenses. The court, after conferring with both counsel and receiving their approval, informed the jury that it could convict defendant of any or all of the three lesser included offenses. As Justice Howe points out, this was inconsistent with the written instructions given at the beginning of deliberations, but it was certainly within the power of defense counsel to waive any rights defendant had in those instructions. The jury then returned a not-guilty verdict on the greater offense, aggravated sexual assault, and guilty verdicts on the three lesser included offenses.
During oral argument before this Court, defense counsel did not deny that he had *53consented to the trial court’s telling the jury that it could convict defendant of any or all of the lesser included offenses. He did not attempt to raise the issue advanced by Justice Howe; rather, he raised another rather weak argument based on statutory construction, one that Justice Howe does not even mention. I would force defense counsel to stick with the choice he made at trial. Defense counsel’s actions at trial are certainly understandable. The question from the jury indicated that it was thinking of a possible compromise verdict. The instructions had not given the jury the option of convicting on more than one lesser included offense. However, defense counsel might reasonably have decided that it was better to acquiesce in the court’s answer to the jury’s inquiry, thereby allowing his client to be convicted of all three lesser included offenses, none of which carried a minimum mandatory prison sentence, rather than the one greater offense, which did. This gambit worked, and the client was not convicted of the greater charge. The advantage to Thompson is dramatic. As Thompson’s reply brief points out, Board of Pardon guidelines show that Thompson would likely spend seven years three months in prison after conviction for the three lesser included offenses. In contrast, conviction of the greater offense carries a presumptive minimum mandatory term of ten years. Utah Code Ann. §§ 76-6-405(2), 76-3-201(5) (Supp.1988).
Because I conclude that defense counsel consciously waived any rights defendant had to be convicted of only one of the lesser included offenses, I would affirm all three of the lesser included convictions.